DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,812,335. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely broaden the allowed claims.
With respect to Claim 1:
Instant Application – 17/074,115
Parent Patent – 10,812,335
1. A system, comprising:
1. A system, comprising: 
one or more servers remote from a plurality of client networks;
one or more servers remote from a plurality of client networks;
an enterprise management platform operable with the one or more servers, wherein the enterprise management platform is configured to host a respective instance for each of the plurality of client networks, and wherein the enterprise management platform is configured to:
an enterprise management platform operable with the one or more servers, wherein the enterprise management platform is configured to host a respective instance for each of the plurality of client networks, and wherein the enterprise management platform is configured to:
receive incoming data, wherein the incoming data comprises one or more metrics being tracked in the incoming data by the enterprise management platform;
receive incoming data, wherein the incoming data comprises one or more metrics being tracked in the incoming data by the enterprise management platform;

No corresponding limitation
filter the incoming data to remove a duplicated item from the incoming data,
No corresponding limitation
wherein the duplicated item comprises a first score determined to be a duplicate of a second score, wherein the first score is generated from a first subset of the one or more metrics, wherein the second score is generated from a second subset of the one or more metrics, wherein the first score is less than or equal to the second score, and wherein the first score is of a same type as the second score;
determine that a condition is reached based on the one or more metrics;
determine that a condition is reached based at least in part on the one or more metrics;
responsive to determining that the incoming data is indicative of the condition being reached, selecting at least a portion of the incoming data for a dashboard of the enterprise management platform; and
responsive to determining that the incoming data is indicative of the condition being reached, select at least a portion of the incoming data for a dashboard of the enterprise management platform; and
provide, to a client device associated with one of the plurality of client networks, a representation of a graphical user interface displaying a data insights widget of the dashboard that displays the data indicative of the condition being reached without displaying other data in the incoming data that has not reached a level indicative of other conditions.
provide, to a client device associated with one of the plurality of client networks, a representation of a graphical user interface displaying a data insights widget of the dashboard that displays data indicative of the condition being reached without displaying other data in the incoming data that has not reached a level indicative of other conditions and without displaying the duplicated item.


With respect to Claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claim 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
With respect to Claim 2, the claim corresponds to Claim 2 of the parent case.
With respect to Claim 3, the claim corresponds to Claim 3 of the parent case.
With respect to Claim 4, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 5, the claim corresponds to Claim 5 of the parent case.
With respect to Claim 6, the claim corresponds to Claim 6 of the parent case.
With respect to Claim 7, the claim corresponds to Claim 7 of the parent case.
With respect to Claim 8, the claim corresponds to Claim 8 of the parent case.
With respect to Claim 9, the claim corresponds to Claim 9 of the parent case.
With respect to Claim 10, the claim corresponds to Claim 10 of the parent case.
With respect to Claim 11, the claim corresponds to Claim 11 of the parent case.
With respect to claims 12-17, the claims are the system that correspond to the method of 1-11 and have similar omissions as to claim 12-17 of the parent case and are rejected accordingly.
With respect to claims 18-20, the claims are the enterprise management platform that correspond to the system of 1-11 and have similar omissions as to claim 18-20 of the parent case and are rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reybok et al. (U.S. 2015/0207813), hereinafter Reybok.
With respect to claim 1, Reybok teaches a system, comprising: one or more servers (fig. 2, items 223 servers) remote from a plurality of client networks (fig. 2, client networks 206); an enterprise management platform operable with the one or more server ([0039], each network can be a public or private enterprise that subscribes to service 203, wherein 203 corresponds to the enterprise management platform) , wherein the enterprise management platform is configured to host a respective instance for each of the plurality of client networks (fig. 2, separate network instances 206), and wherein the enterprise management platform is configured to: receive incoming data (fig. 2, events logged), wherein the incoming data comprises one or more metrics being tracked in the incoming data by the enterprise management platform ([0041], event data tracked per the client rules); determine that a condition is reached based on the one or more metrics ([0044], a threat is determined based on a correlation, and the threat is ranked); responsive to determining that the incoming data is indicative of the condition being reached, selecting at least a portion of the incoming data for a dashboard of the enterprise management platform; and provide, to a client device associated with one of the plurality of client networks, a representation of a graphical user interface displaying a data insights widget of the dashboard that displays the data indicative of the condition being reached without displaying other data in the incoming data that has not reached a level indicative of other conditions (fig. 3, [0044], a notification can be reported to a client; [0051], results can be provided via a dashboard displaying the data of the threats; [0044], the data will indicate the level of the specific threat if a correlation reached.).
With respect to claim 2, Reybok teaches the system of claim 1, wherein determining that the data is indicative of the condition comprises determining that the one or more metrics are predicted to reach the condition in the future ([0047], an indication that a network is subject to a future event or attack as determined from patterns of events).
With respect to claim 3, Reybok teaches the system of claim 1, wherein the condition comprises a threshold ([0078], thresholds can be used to generate alerts).
With respect to claim 4, Reybok teaches the system of claim 3, wherein the threshold comprises a global threshold for multiple users or a personal threshold for a particular user ([0078], threshold can be different, and provided to different client personnel).
With respect to claim 5, Reybok teaches the system of claim 1, wherein the condition comprises a target value indicating a target level for the one or more metrics ([0044], a threat can have a level such as high, medium low).
With respect to 6, Reybok teaches the system of claim 1, wherein the condition comprises a news score threshold for the one or more metrics ([0044], a score is computed and used to determine whether to notify any particular entity and the score can change).
With respect to claim 7, Reybok teaches the system of claim 1, wherein the enterprise management platform is configured to filter the data indicative of the condition being reached to identified metrics of the one or more metrics ([0044], fig. 3, 309, when a condition is reached, data is filtered for relevance to the condition and determine events most likely of interest).
With respect to claim 8, Reybok teaches the system of claim 7, wherein the identified metrics are identified by universally unique identifiers of indicator types corresponding to the identified metrics ([0062], event type or class).
With respect to claim 9, Reybok teaches the system of claim 1, wherein the enterprise management platform is configured to prioritize the data indicative of the condition based on type of the one or more metrics ([0044]. Fig. 3, 309, prioritize the relevancy).
With respect to claim 10, Reybok teaches the system of claim 1, wherein the enterprise management platform is configured to prioritize the condition over other conditions for other metrics ([0005], prioritize threats/conditions; [0060], threat level).
With respect to claim 11, Reybok teaches the system of claim 10, wherein prioritization of the condition is based at least in part on weighting of the condition or the other conditions in the dashboard ([0047], weighting or filtering criteria can be used).
Claims 12 and 18 correspond to claim 1, and are rejected accordingly.
Claims 13 and 19 correspond to claim 2, and are rejected accordingly.
With respect to claim 14, Reybok teaches the method of claim 12, wherein the condition comprises a personal condition for a user or group of users ([0078], threshold can be different, and provided to different client personnel).
With respect to claim 15, Reybok teaches the method of claim 12, wherein the condition comprises a global condition for users accessing the dashboard ([0078], threshold can be different, and provided to different client personnel).
Claim 16 corresponds to claim 5, and is rejected accordingly.
With respect to claim 17, Reybok teaches the method of claim 16, wherein the condition comprises a less than threshold, a more than threshold, an all-time high, or an all-time low for the one or more metrics  ([0078], thresholds can be used to generate alerts, corresponding to at least less or more than a threshold).
Claim 20 corresponds to claim 17, and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/             Primary Examiner, Art Unit 2442